 



Exhibit 10.1
EXECUTION COPY
FIFTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of December 18, 2007, by and
among TEPPCO PARTNERS, L.P., a Delaware limited partnership (the “Borrower”),
the several banks and other financial institutions listed on the signature pages
attached hereto (collectively, the “Lenders”), and SUNTRUST BANK (“SunTrust”),
as the Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders, and the Administrative Agent are
parties to a certain Amended and Restated Credit Agreement, dated as of
October 21, 2004, as amended by a certain First Amendment to Amended and
Restated Credit Agreement, dated as of February 23, 2005, by a certain Second
Amendment to Amended and Restated Credit Agreement, dated as of December 13,
2005, by a certain Third Amendment to Amended and Restated Credit Agreement
dated as of July 31, 2006, and by a certain Fourth Amendment to Amended and
Restated Credit Agreement and Waiver dated as of June 29, 2007 (as so amended
and as hereafter amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain financial accommodations available to the Borrower; and
     WHEREAS, the Borrower has requested that the Lenders agree to amend the
Credit Agreement so as to (i) extend the Stated Termination Date of the Credit
Agreement from December 13, 2011, to December 12, 2012, (ii) increase the amount
to which the total Commitments under the Credit Agreement may be increased from
$850,000,000 to $1,000,000,000, (iii) increase the maximum amount of outstanding
Swingline Loans from $25,000,000 to $40,000,000, (iv) amend the limitation on
the number of extensions of the Commitments that may be requested by the
Borrower, (v) provide the Borrower an option to convert outstanding Revolving
Borrowings to term loans having a one-year maturity, and (vi) make certain
changes to the financial covenants set forth in the Credit Agreement, all as
more particularly provided in this Amendment, and subject to the terms and
conditions hereof, the Lenders are willing to agree to such amendments;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
     SECTION 1. Definitions. Capitalized terms used but not defined in this
Amendment have the meanings assigned to such terms in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Amendments to Article I (“Definitions and Terms”).
     (a) Section 1.1 (“Definitions”) of the Credit Agreement is hereby amended
by deleting the definitions for the terms “Applicable Margin,” “Borrowing,”
“Centennial Guaranty,” “Facility Fee,” “LIBOR Rate,” “Note,” “Required Lenders,”
“Stated Termination Date,” and “Swingline Index Rate” and substituting in lieu
thereof the following definitions for such terms:
     “Applicable Margin” means, for any LIBOR Rate Borrowing, on any date of
determination, the number of basis points set forth below in the columns
identified as Level 1, Level 2, Level 3, Level 4 or Level 5, based on the
Reference Rating in effect on such date. Any change in the Applicable Margin
resulting from a change in the Reference Rating shall be effective as of the
date on which the applicable rating agency announces the applicable change in
rating.

                                              LEVEL 1   LEVEL 2   LEVEL 3  
LEVEL 4   LEVEL 5             Reference   Reference   Reference                
Rating at   Rating at   Rating at         Reference   least BBB+   least BBB by
  least BBB-         Rating   by S&P and   S&P and   by S&P and   Reference    
higher than   Baa1 by   Baa2 by   Baa3 by   Rating Lower Basis for Pricing  
Level 2   Moody’s   Moody’s   Moody’s   Than Level 4
Applicable Margin
    21.0       27.0       35.0       50.0       57.5  

provided, however, that upon conversion of any Revolver Borrowings to Term
Borrowings pursuant to Section 2.8: (A) the Applicable Margin shall in each case
be increased by 0.125% per annum, and (B) if immediately prior to such
conversion the total Revolver Borrowings then outstanding exceed fifty percent
(50%) of the total Commitments, the Applicable Margin with respect to such Term
Borrowings shall in each case be increased by an additional 0.10% per annum.
     “Borrowing” means any Revolver Borrowing, Swingline Borrowing, or Term
Borrowing, as the case may be, whether as an original disbursement of funds or
as a renewal, extension or continuation of any amount outstanding, including
without limitation, any conversion of Revolver Borrowings to Term Borrowings
pursuant to Section 2.8.
     “Centennial Guaranty” means the guaranty by the Borrower or any Subsidiary
of the Borrower of certain Debt of Centennial Pipeline LLC in a principal amount
not to exceed, at any one time outstanding, $75,000,000.
     “Facility Fee” means, for any day, a fee payable on the amount of the
Commitment of each Lender on such day, irrespective of usage, payable at the
rate (expressed in basis points per annum) set forth below in the columns
identified as Level 1, Level 2, Level 3, Level 4 or Level 5 based on the
Reference Rating in effect on such day; provided, however, if the Borrower
exercises the Term-Out option pursuant to Section 2.8, such fee shall accrue and
be payable on the daily outstanding principal amount of such Lender’s Term
Borrowings from the date of such exercise to but

2



--------------------------------------------------------------------------------



 



excluding the date on which all Term Borrowings are paid in full. Any change in
the Facility Fee resulting from a change in the Reference Rating shall be
effective as of the date on which the applicable rating agency announces the
applicable change in rating.

                                              LEVEL 1   LEVEL 2   LEVEL 3  
LEVEL 4   LEVEL 5             Reference   Reference   Reference                
Rating at   Rating at   Rating at         Reference   least BBB+   least BBB by
  least BBB-         Rating   by S&P and   S&P and   by S&P and   Reference    
higher than   Baa1 by   Baa2 by   Baa3 by   Rating Lower Basis for Pricing  
Level 2   Moody’s   Moody’s   Moody’s   Than Level 4
Facility Fee
    6.5       8.0       10.0       12.5       17.5  

     “LIBOR Rate” means, for a LIBOR Rate Borrowing and its Interest Period, the
quotient of (a) the annual interest rate for deposits in United States dollars
of amounts equal or comparable to the principal amount of that LIBOR Rate
Borrowing offered for a term comparable to that Interest Period, which rate
appears on the Reuters Screen LIBOR 01 Page as of 11:00 a.m. (London, England
time) two Business Days before the beginning of that Interest Period or, if no
such offered rates appear on such page, then the rate used for that Interest
Period shall be the arithmetic average (rounded upwards, if necessary, to the
next higher 0.001%) of the rates offered to the Administrative Agent by not less
than two major banks in New York, New York at approximately 10:00 a.m. (Atlanta,
Georgia time) two Business Days before the beginning of that Interest Period for
deposits in United States dollars in the London interbank market of the
principal amount of that LIBOR Rate Borrowing offered for a term comparable to
that Interest Period, divided by (b) a number equal to 1.00 minus the LIBOR
Reserve Percentage. The rate so determined in accordance herewith shall be
rounded upwards to the nearest multiple of 0.001%, and the term Reuters Screen
LIBOR 01 Page means the display so designated on the Reuters Service (or such
other page as may replace the Reuters Screen LIBOR 01 Page on that service or
another service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for United States dollars).
     “Note” means one of the amended and restated promissory notes substantially
in the form of Exhibit A, with respect to Revolver Borrowings, the swingline
note substantially in the form of Exhibit F, with respect to Swingline
Borrowings, and one of the term notes substantially in the form of Exhibit G,
with respect to Term Borrowings, as the case may be.
     “Required Lenders” means any combination of the Lenders holding (directly
or indirectly) more than (a) 50% of the total Commitments, if there are no
Borrowings outstanding, (b) 50% of the sum of (i) the total unused Commitments
plus (ii) the aggregate principal amount of all Outstanding Credits, if there
are any Borrowings or Letters of Credit outstanding and the maturity of the
Obligations has not been accelerated and the Commitments have not been
terminated under Section 12.1(a) or (b), as the case

3



--------------------------------------------------------------------------------



 



may be, and (c) 50% of the aggregate principal amount of all Outstanding Credits
if there are any Borrowings or Letters of Credit outstanding and the maturity of
the Obligations has been accelerated, or if the Commitments have been terminated
under Section 12.1(a) or (b), or if any Revolving Borrowings have been converted
to Term Borrowings pursuant to Section 2.8, as the case may be.
     “Stated Termination Date” means December 12, 2012, as such date may be
extended for additional one-year periods pursuant to Section 2.7.
     “Swingline Index Rate” means, for any day, (a) the rate per annum appearing
on the Reuters Screen LIBOR 01 Page (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Swingline Lender from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; or (b) if for
any reason the rate specified in clause (a) of this definition does not so
appear on the Reuters Screen LIBOR 01 Page (or any successor or substitute page
or any such successor to or substitute for such Service), the average of the
interest rates per annum at which dollar deposits of $5,000,000 and for a
one-month maturity are offered by the respective principal London offices of two
reference banks designated by the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
for such day.
     (b) Section 1.1 (“Definitions”) of the Credit Agreement is hereby further
amended by deleting clause (a) of the definition of “ERISA Event” and replacing
it with the following:
     (a) the failure by any Employee Plan to satisfy the minimum funding
standard under Section 302 of ERISA or Section 412 of the IRC, whether or not
waived, or the filing pursuant to Section 412(d) of the IRC (Section 412(c) of
the IRC for Employee Plan years beginning after December 31, 2007) of an
application for a waiver of the minimum funding standard with respect to any
Employee Plan,
     (c) Section 1.1 (“Definitions”) of the Credit Agreement is hereby further
amended by adding the following defined terms and accompanying definitions in
appropriate alphabetical order, as follows:
     “Final Maturity Date” means, at any time (a) the Stated Termination Date or
(b) if the Term-Out option is exercised pursuant to Section 2.8, the earlier of
(i) the date specified by the Borrower for the Final Maturity Date in its
written notice electing to exercise the Term-Out option, but in no event shall
such date be later than the first anniversary of the Stated Termination Date
then in effect, (ii) the occurrence of any Event of Default under Section 11.3,
or (iii) the occurrence of any other Event of Default and the declaration of the
Obligations to be due and payable pursuant to Section 12.1(b) as a result of
such other Event of Default.

4



--------------------------------------------------------------------------------



 



     “Term Borrowings” has the meaning set forth in Section 2.8.
     “Term-Out” means the Borrower’s election at its option to have the entire
principal balance of the Revolver Borrowings then outstanding continued as Term
Borrowings as provided in Section 2.8.
     SECTION 3. Amendments to Article II (“The Commitments”).
     (a) Section 2.3 (“Swingline Loans”) of the Credit Agreement is hereby
amended by deleting in clause (i) of subsection (a) of such Section the amount
“$25,000,000” and substituting in lieu thereof the amount “$40,000,000.”
     (b) Section 2.6 (“Increase of Commitments; Additional Lenders”) of the
Credit Agreement is hereby amended by deleting in subsections (a) and (b) of
such Section each reference to “$850,000,000” and substituting in each case a
reference to “$1,000,000,000.”
     (c) Section 2.7 (“Extension of Commitments”) of the Credit Agreement is
hereby amended by deleting the first sentence of such Section and substituting
in lieu thereof the following first sentence:
     Prior to any exercise by the Borrower of the Term-Out option pursuant to
Section 2.8, the Borrower may request successive one-year extensions of the
Stated Termination Date by delivering a written request for same to the
Administrative Agent, provided that (i) no such request may be delivered earlier
than November 18, 2008, (ii) no such request may be made that would extend the
Stated Termination Date to a date more than five years from the effective date
of such request, and (iii) no such request shall be delivered later than thirty
(30) days prior to the State Terminated Date then in effect.
     (d) Article II of the Credit Agreement is hereby further amended by adding
a new Section 2.8 (“Extension of Final Maturity Date”) as follows:
     Section 2.8. Extension of Final Maturity Date.
     So long as no Potential Default or Event of Default has occurred and is
continuing, the Borrower may, upon prior written notice to the Administrative
Agent, sent not less than thirty (30) days and not more than sixty (60) days
prior to the Stated Termination Date then in effect, elect to have the entire
principal balance of the Revolver Borrowings then outstanding (with any
outstanding Swingline Borrowings to be repaid and/or reborrowed as Revolver
Borrowings prior to the exercise of the Term-Out) continued as non-revolving
term loan borrowings (the “Term Borrowings”) due and payable on the Final
Maturity Date specified by the Borrower in such written notice; provided that
the Borrower may exercise the Term-Out only once during the term of this
Agreement, such exercise shall result in the permanent termination of the
Commitments, and the Borrower may repay, but not reborrow, the Term Borrowings.
As a condition precedent to the Term-Out, the Borrower shall deliver to the
Administrative Agent (A) a certificate of the Borrower dated the effective date
of the Term-Out signed by a Responsible Officer of the Borrower, certifying that
(i) the resolutions adopted by the

5



--------------------------------------------------------------------------------



 



Borrower approving or consenting to the Term-Out are attached thereto and such
resolutions are true and correct and have not been altered, amended or repealed
and are in full force and effect, and (ii) before and after giving effect to the
Term-Out, (x) the representations and warrantees contained in Article VII of
this Agreement are true and correct in all material respects on and as of the
effective date of the Term-Out, except to the extent that such representations
and warrantees specifically refer to an earlier date, in which case they were
true and correct in all material respects as of such earlier date, and (y) that
no Potential Default or Event of Default exists, is continuing, or would result
from the Term-Out, and (B) a duly executed and completed Term Note for each
Lender to evidence the Term Borrowings. The Borrower hereby agrees to pay any
and all costs required pursuant to Section 3.18 incurred by any Lender in
connection with the exercise of the Term-Out.
     SECTION 4. Amendments to Article III (“Payment Terms”).
     (a) Section 3.1 (“Notes and Payments”) of the Credit Agreement is hereby
amended by deleting the first sentence of such Section in its entirety and
substituting in lieu thereof the following sentence:
     The Borrowings are evidenced by the Notes: a Revolver Note payable to each
Lender in the amount of its Commitment for Revolver Borrowings pursuant to
Section 2.1, a Swingline Note payable to the Swingline Lender in the maximum
amount of the Swingline Borrowings pursuant to Section 2.3, and a Term Note
payable to each Lender in the amount of its Revolver Borrowings that are
converted to Term Borrowings pursuant to Section 2.8.
     (b) Section 3.2 (“Interest and Principal Payments”) of the Credit Agreement
is hereby amended by deleting subsection (b) of such Section in its entirety and
substituting in lieu thereof the following:
     (b) Principal. The principal amount of each Swingline Borrowing shall be
due and payable on a date not later than seven Business Days after such
Swingline Borrowing is initially funded, provided that on each day that a
Revolver Borrowing is made, the Borrower shall repay all Swingline Borrowings
then outstanding. The principal amount of all Revolver Borrowings and all
Swingline Borrowings, if not sooner paid, shall in any event be due and payable
in full on the Termination Date; provided, however, that if any outstanding
Revolver Borrowings are converted to Term Borrowings pursuant to Section 2.8,
all such Term Borrowings shall be due and payable in full on the Final Maturity
Date.
     (c) Section 3.2 (“Interest and Principal Payments”) of the Credit Agreement
is hereby amended by deleting subsection (c)(iv) in its entirety and
substituting in lieu thereof the following subsection (c)(iv) as following:
     (iv) Prepayments of Borrowings pursuant to this Section 3.2(c) shall be
applied, first, to prepay Base Rate Borrowings, second, to prepay any LIBOR Rate
Borrowing that has an Interest Period the last day of which is the same as the
date of such

6



--------------------------------------------------------------------------------



 



prepayment, and, third to prepay other LIBOR Rate Borrowings, as selected by the
Borrower, or, at the Borrower’s option, to cash collateralize such other LIBOR
Rate Borrowings (which cash collateral will be applied on the last day of the
Interest Period of each such LIBOR Rate Borrowing to prepay such LIBOR Rate
Borrowings).
     SECTION 5. Amendments to Article IV (“Fees”).
     Section 4.2 (“Facility Fee”) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting in lieu thereof the
following Section 4.2:
     Section 4.2. Facility Fee.
     The Borrower shall pay to the Administrative Agent for the account of such
Lender the Facility Fee from the Closing Date until the Termination Date or, if
the Borrower exercises the Term-Out option pursuant to Section 2.8, until the
Final Maturity Date. Such Facility Fee shall be payable in arrears on the last
day of each March, June, September and December during the entire term of this
Agreement, commencing on the first such date following the Closing Date, on the
Termination Date, and if the Borrower exercises the Term-Out option pursuant to
Section 2.8, on the Final Maturity Date.
     SECTION 6. Amendments to Article X (Financial Covenants).
     (a) Section 10.2 (“Consolidated Funded Debt to Pro Forma EBITDA”) of the
Credit Agreement is hereby amended by deleting such Section in its entirety and
substituting in lieu thereof the following Section 10.2:
     SECTION 10.2 Consolidated Funded Debt to Pro Forma EBITDA.
     As of the last day of each fiscal quarter of the Borrower, the ratio of
Consolidated Funded Debt to Pro Forma EBITDA for the period consisting of four
consecutive fiscal quarters taken as a single accounting period and ending on
such day shall be less than 5.00 to 1.00 (the “Required Threshold”); provided,
however, that if the Borrower consummates one or more Acquisitions not
prohibited hereunder and as a result of such Acquisitions the ratio of
Consolidated Funded Debt to Pro Forma EBITDA equals or exceeds 5.00 to 1.00,
then the required Threshold shall be increased to 5.50 to 1.00 for the last day
of the fiscal quarter in which the Acquisition (the “Acquisition Quarter”)
occurred and the last day of the first full fiscal quarter following the
Acquisition Quarter. For purposes of this Section 10.2, to the extent
Consolidated Funded Debt includes Hybrid Securities, then an amount of such
Hybrid Securities not to exceed a total of 15% of Consolidated Total
Capitalization shall be excluded from Consolidated Funded Debt, and Pro Forma
EBITDA may include at the Borrower’s option any Material Project EBITDA
Adjustments as provided in the definition of Adjusted Consolidated EBITDA.
     (b) Section 10.3 (“Interest Coverage Ratio”) of the Credit Agreement is
hereby amended by deleting such Section in its entirety and substituting in lieu
thereof the following:
     SECTION 10.3. Intentionally Omitted.

7



--------------------------------------------------------------------------------



 



     SECTION 7. Amendment to Article XIV (Miscellaneous).
     Section 14.12 (“Non-Recourse to the General Partner”) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
substituting in lieu thereof the following Section 14.12:
          SECTION 14.12. Non-Recourse to the General Partner; Separateness.
     Neither the General Partner nor any director, officer, employee,
stockholder, member, manager or agent of the General Partner shall have any
liability for any obligations of the Borrower or any other Company under this
Agreement or any other Credit Document or for any claim based on, in respect of
or by reason of, such obligations or their creation, including any liability
based upon or arising by operation of law as a result of, the status or capacity
of the General Partner as the “general partner” of the Borrower or any other
Company. By executing this Agreement, the Administrative Agent, each LC Issuing
Bank and each Lender expressly waives and releases all such liability.
     The Administrative Agent, each LC Issuing Bank and each Lender hereby
acknowledges and affirms (i) its reliance on the separateness of the Borrower
and the General Partner from each other and from other Persons, including
Enterprise GP Holdings L.P. (“EPE”), EPCO, Inc. and other Affiliates of EPCO,
Inc., (ii) that other creditors of the Borrower, the General Partner or EPE have
likely advanced funds to such Persons in reliance upon the separateness of the
Borrower, the General Partner and EPE from each other and from other Persons,
(iii) that each of the Borrower, the General Partner and EPE have assets and
liabilities that are separate from those of each other and from other Persons,
(iv) that the Borrowings and other obligations owing under this Agreement, the
Notes and documents related hereto or thereto have not been guaranteed by any
Person other than the Guarantors, and (v) that, except as other Persons may
expressly assume or guarantee this Agreement, the Notes or any documents related
hereto or thereto or any of the Borrowings or other obligations thereunder, the
Administrative Agent, LC Issuing Banks and Lenders shall look solely to the
Borrower, and, pursuant to the Guaranty, the Guarantors, and their respective
property and assets, and any property pledged as collateral with respect hereto
or thereto, for the repayment of any amounts payable pursuant hereto or thereto
and for satisfaction of any obligations owing to the Administrative Agent, LC
Issuing Banks and the Lenders hereunder or thereunder and that none of the
General Partner, EPE, EPCO, Inc. or any other Affiliate of EPCO, Inc. is
personally liable for any amounts payable or any liability hereunder or
thereunder.

8



--------------------------------------------------------------------------------



 



     SECTION 8. References to Enterprise Products Operating L.P.
     Any and all references to Enterprise Products Operating L.P. in the Credit
Agreement shall be replaced with Enterprise Products Operating LLC.
     SECTION 9. Additional Exhibit to Credit Agreement.
     The Credit Agreement is hereby amended by adding an additional Exhibit G
(“Term Note”) to the Credit Agreement in the form attached to this Amendment.
     SECTION 10. Conditions to Effectiveness.
     This Amendment shall become effective when each of the following conditions
shall have been fulfilled:
     (i) each of the Lenders, the Borrower, and the Administrative Agent shall
have executed and delivered to the Administrative Agent a counterpart of this
Amendment; and
     (ii) each of the Guarantors shall have executed and delivered to the
Administrative Agent the Guarantors’ Acknowledgment and Agreement attached to
this Amendment.
The Administrative Agent shall notify the Borrower and the Lenders of the
Administrative Agent’s receipt of the documents described in the preceding
clauses (i) and (ii) and the resulting effectiveness of this Amendment in
accordance with this Section 10.
     SECTION 11. Representations and Warranties.
     The Borrower represents and warrants that (a) the representations and
warranties contained in Article VII of the Credit Agreement (with each reference
therein to (i) “this Agreement”, “hereunder” and words of like import referring
to the Credit Agreement being deemed to be a reference to this Amendment and the
Credit Agreement as amended hereby and (ii) “Credit Documents”, “thereunder” and
words of like import being deemed to include this Amendment, the Credit
Agreement, as amended hereby, and the Guarantors’ Acknowledgment and Agreement)
are true and correct in all material respects (unless they speak to a specific
date, are based on facts which have changed by transactions contemplated or
expressly permitted (including as an express exception to the restrictions set
forth in Article IX of the Credit Agreement) by the Credit Agreement or this
Amendment or, with the consent of the Required Lenders, are otherwise updated,
modified or supplemented as of a subsequent date) on and as of the date hereof
as though made on and as of such date, (b) the execution, delivery and
performance of this Amendment and the Guarantors’ Acknowledgment and Agreement
have been duly authorized by all necessary and appropriate organizational action
by each respective Company, do not violate any of the Constituent Documents of
any respective Company, and except for violations that individually or
collectively are not a Material Adverse Event, do not violate any provision of
Legal Requirement applicable to any respective Company, the agreements governing
the Senior Notes, or any other material agreement to which any respective
Company is a party, (c) upon execution and delivery of this Amendment and the
Guarantors’

9



--------------------------------------------------------------------------------



 



Acknowledgment and Agreement by each Company party to such agreements, each
document will constitute a legal and binding obligation of each such Company,
enforceable against it in accordance with its terms, except as enforceability
may be limited by Debtor Laws and general principles of equity, and (d) no event
has occurred and is continuing, or would result from the execution and delivery
of this Amendment, that constitutes an Event of Default or, to the best
knowledge of the Borrower, a Potential Default.
     SECTION 12. Effect on the Credit Agreement.
     Except as specifically provided above, the Credit Agreement shall continue
to be in full force and effect and is hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.
     SECTION 13. Costs and Expenses.
     The Borrower agrees to pay on demand all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto, and all reasonable costs and expenses (including, without limitation,
counsel fees and expenses), if any, in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Amendment.
     SECTION 14. Execution in Counterparts.
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts (in each case, any such
execution and delivery may occur by facsimile or pdf transmission of executed
counterparts or signature pages), each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.
     SECTION 15. Governing Law.
     This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of the New York.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

                      TEPPCO PARTNERS, L.P., as Borrower    
 
                    By:   TEXAS EASTERN PRODUCTS
PIPELINE COMPANY, LLC, as
General Partner    
 
               
 
      By:        /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Chief Financial Officer    

SIGNATURE PAGE TO FIFTH AMENDMENT





--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Administrative
Agent and Lender
      By:        /s/ David Edge         Name:   David Edge        Title:  
Managing Director     

SIGNATURE PAGE TO FIFTH AMENDMENT





--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:        /s/ Shannan Townsend         Name:   Shannan Townsend       
Title:   Director     

SIGNATURE PAGE TO FIFTH AMENDMENT





--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:        /s/ Gregory E. George         Name:   Gregory E. George       
Title:   Managing Director              By:        /s/ Richard Hawthorne        
Name:   Richard Hawthorne        Title:   Vice President     

SIGNATURE PAGE TO FIFTH AMENDMENT





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Main
Office Chicago))
      By:        /s/ Kenneth J. Fatur         Name:   Kenneth J. Fatur       
Title:   Senior Vice President     

SIGNATURE PAGE TO FIFTH AMENDMENT





--------------------------------------------------------------------------------



 



            KEYBANK, NATIONAL ASSOCIATION
      By:        /s/ Thomas Rajan         Name:   Thomas Rajan        Title:  
Director     

SIGNATURE PAGE TO FIFTH AMENDMENT





--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By:             /s/ John Preece         Name:   John Preece       
Title:   Vice President     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK
      By:             /s/ Hussam S. Alsahlani         Name:   Hussam S.
Alsahlani        Title:   Vice President     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NA
      By:             /s/ Terence D’Souza         Name:   Terence D’Souza       
Title:   Vice President     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:             /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director              By:             /s/ David B. Julie    
    Name:   David B. Julie        Title:   Associate Director     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.
      By:             /s/ Scott Gildea         Name:   Scott Gildea       
Title:   Vice President     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            BANK OF COMMUNICATIONS, NEW YORK BRANCH
      By:             /s/ Shelley He         Name:   Shelley He        Title:  
Deputy General Manager     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:             /s/ Todd Mogil         Name:   Todd Mogil        Title:  
Attorney-in-Fact     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS BANK, FSB
      By:             /s/ Janine M. Shugan         Name:   Janine M. Shugan     
  Title:   Authorized Signatory     

SIGNATURE PAGE TO FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT
     Each of the undersigned Guarantors consents to the execution and delivery
by the Borrower of this Amendment and jointly and severally ratifies and
confirms the terms of the Guaranty with respect to all indebtedness now or
hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder. Each of the undersigned Guarantors
acknowledges and agrees that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of the Borrower to
the Lenders or any other obligation of the Borrower, or any actions now or
hereafter taken by the Lenders with respect to any obligations of the Borrower,
the Guaranty (i) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guarantee of payment of all “Guarantor
Obligations” to the extent and as provided therein, including without
limitation, all Borrowings (including, without limitation, all Revolver
Borrowings, Swingline Borrowings, and Term Borrowings) and Letters of Credit
made and issued under the Credit Agreement, as amended, and (ii) is and shall
continue to be in full force and effect in accordance with its terms. Nothing
contained herein to the contrary shall release, discharge, modify, change or
affect the obligations or liabilities of any Guarantor under the Guaranty.

                      VAL VERDE GAS GATHERING COMPANY, L.P.    
 
                    By:   TEPPCO NGL Pipeline, LLC,
its sole General Partner    
 
               
 
      By:             /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Chief Financial Officer    

SIGNATURE PAGE TO GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT

 



--------------------------------------------------------------------------------



 



                      TCTM, L.P.    
 
                    By:   TEPPCO GP, Inc.,
its sole General Partner    
 
               
 
      By:             /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Chief Financial Officer    
 
                    TEPPCO MIDSTREAM COMPANIES, LLC    
 
                    By:   TEPPCO GP, Inc.,
its sole Manager    
 
               
 
      By:             /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Chief Financial Officer    
 
                    TE PRODUCTS PIPELINE COMPANY, LLC    
 
                    By:   TEPPCO GP, Inc.,
its sole Manager    
 
               
 
      By:             /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Chief Financial Officer    

SIGNATURE PAGE TO GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TERM NOTE

     
$                     
                      , 20___

     FOR VALUE RECEIVED, TEPPCO PARTNERS, L.P., a Delaware limited partnership
(the “Maker”), promises to pay to the order of
                                                             (the “Payee”), at
the office of the Administrative Agent, the principal amount of
$                    , together with interest on the unpaid amounts thereof from
time to time outstanding.
     This note is a “Term Note” under the Amended and Restated Credit Agreement,
dated as of October 21, 2004 (as renewed, extended, amended, supplemented or
restated prior to or after the date hereof, the “Credit Agreement”), among the
Maker, the Payee, certain other Lenders from time to time, and SunTrust Bank, as
the Administrative Agent for the Lenders. All of the terms defined in the Credit
Agreement have the same meanings when used, unless otherwise defined, in
this note.
     This note incorporates by reference the principal and interest payment
terms in the Credit Agreement for this note, including, without limitation, the
Final Maturity Date for this note. Principal and interest are payable to the
holder of this note by payment to the Administrative Agent at its offices at 303
Peachtree Street, N.E., 10th Floor, Atlanta, Georgia 30308 or at any other
address of which the Administrative Agent may notify the Maker in writing.
     This note also incorporates by reference all other provisions in the Credit
Agreement applicable to this note including provisions for disbursement of
principal, applicable interest rates before and after certain Events of Default,
voluntary and mandatory prepayments, acceleration of maturity, exercise of
Rights, payment of attorney’s fees, courts costs and other costs of collection,
certain waivers by the Maker and other obligors, assurances and security, choice
of New York and United States federal law, usury savings and other matters
applicable to the Credit Documents under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     This note, together with the other Term Notes issued pursuant to the Credit
Agreement, is being delivered by the Maker and accepted by the Payee to evidence
the Term Borrowings held by such Payee after giving effect to the Maker’s
exercise of the Term-Out option pursuant to Section 2.8 of the Credit Agreement
with respect to the outstanding Revolver Borrowings of the date of this Note
(the “Revolver Obligations”), but not as payment of such Revolver Obligations or
as a novation with respect thereto.

                      TEPPCO PARTNERS, L.P., as the Maker    
 
                    By   TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC, as
General Partner    
 
               
 
        By:      
 
               
 
        Name:      
 
        Title:      

2